ORI6HMAt
       lln tltt @nftr! $ltutts @ourt of /tlersl @tufm1,,-ro
                                       No.'15-190C
                                   Fifed: April  7,2015                           ApR _ ? Z0l5
              ******
    JAME' EDW'N      BARNARD.. Pro Se Plaintiff; ln Forma                      #iitSffff'ff.
                   Plaintiff,                *   Pauperis Application; Lack of
                                             .   Subject Matter Jurisdiction.
              v.

    UNITED   STATES,                         :
              . ?"f."n9"1t.                  :

       James Edwin Barnard, Spring, TX, pro se.

       Nathanael B. Yale, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for the defendant.

                                        ORDER
HORN. J.

                                   FINDINGS OF FACT

        On February 25, 2015, p1q se plaintiff, James Edwin Barnard, filed a one page and
four line letter/complaint in the United States Court of Federal Claims,l which was directed
to "Officers of Special Masters Office," and was dated February 16,2015. The letter
begins and ends with "Peace be with you." The letter is very difficult to follow and, often,
less than comprehensible. In the letter, plaintiff claims:

       As witnessed on the enclosed orders to a competent court of jurisdiction my
       Status as Man, Landlord, one of the people, grantor of the benefice and fee,
       Trinity of mind body and soul, Tribunal of the court of record of final




1lt is questionable whether the Clerk's Office should have filed Mr. Barnard's submission
as a complaint under the minimum standards for filing a complaint pursuant to the Rules
of the United States Court of Federal Claims. Nonetheless, once filed, the court reviews
and considers it fully.
       jurisdiction of my sovereign nation state has been recognized by the ancient
       office of Notary Public.2

Plaintiff then asks that:

       the Chief Special Master appoint a Special Master as my representative to
       investigate the whereabouts of the inheritance left me by my Father and
       ancestors, and the Kings Revenue currently held in reserve until l, the
       proper owner appear. For the record, I have appeared, have been searching
       unsuccessfully myself, all the while being subjected to the disturbance of
       my peace from any number of lifeless entities.

Plaintiff seeks "assistance, and positive action in recovering my property, setting off the
debts of my ancestors and myself, and make available to me this Kings Revenue in a
form accepted by all other nations." lncluded in his demands, he states: "l am re-claiming
dominion over all the earth that Adam & Eve forfeited when they disobeyed Our Creator."
Moreover, he demands that "all lifeless entities, and men who by their own free will
consent to being of lower status are to immediately stop disturbing my peace, and
trespass against this Superior Sovereign."

       Enclosed with his letter/complaint, plaintiff attaches a copy of his birth certificate,
a "Notice  of Mistake and Request for Correction," and an "AFFIDAVIT NOUICOR."
(Apparently, "Notice of Understanding and Intent and Claim of Right") 3 Plaintiff's
'AFFIDAVIT NOUICOR' is addressed to "All Public Officials Listed on pgs. 2 & 3 below,"
which includes a variety of federal and state officials, and states:

       ClaimanVGrantor does herein order all de facto agencies of the UNITED
       STATES government and all related and subordinate agencies to disclose
       the True and Complete Facts and Details of all monetary, currency, and
       negotiable instrument investments pertaining to the accounts of Grantor
       that are being, or have been, withheld from ready access by Grantor to be
       released immediately to Grantor, and avoid Fraud and Deception, as per:

2
  Capitalization, grammar, and punctuation errors are quoted in this Order as they appear
in plaintiff's submissions.
3 The "Notice of Mistake and Request for Conection" and "AFFIDAVIT NOUICOR" refer
to Docket # 874049, a civil case titled Americredit Fin. Servs. v. Barnard James E., which
was filed on September 19,2006, in the County Court of Harris County, Texas. $9e
Americredit Fin. Servs. v. Barnard James E., No.874049 (Tex. Co. Ct. filed Sept. 19,
2006). In addition to the state court case, it appears Mr. Barnard has filed at least four
additional cases in the United States District Court for the Southern District of Texas, but
was unsuccessful in each case. See Barnard v. Howard et al., No. 4:07-MC-00238 (S.D.
Tex. Apr. 25,2007): Barnard v. Berce et al., No. 4:06-CV-03415 (S.D. Tex. Mar. 26,
2007); Barnard v. Kovacevich et al., No. 4:06-CV-03416 (S.D. Tex. Feb. 12,2007);
Barnard v. Americredit, lnc., No.4:06-CV-03419 (S.D. Tex. filed Oct.24,2006).
       Concealing a material fact when there is duty to disclose may be actionable
       fraud. Universal Inv. Co v Sahara Motor Inn, Inc., 619 P 2d 485, 127 Ariz.
       213. (Ariz App 1980)

In his "AFFIDAVIT NOUICOR,' plaintiff seems to claim an "inheritance," to withheld land,
and that "anv Certificates of Birth entered into the fictional corporate world of commerce
is based on fraud . . . ." In plaintiff's "Notice of Mistake and Request for Correction," he
claims all funds, land, and property associated with various private entities, social security
numbers, court cases, marriage license numbers, driver's license numbers, and bank and
credit card accounts.

       On March 27, 2015, plaintiff also submitted a package of numerous unrelated
documents,4 asserting jurisdiction in this court and a right to summary judgment in his
favor. These documents are also difficult to follow and contain further rambling,
incomprehensible allegations and claims. Plaintiff's attached documents include, for
example:

           1. Notice for Presiding Judge To Take Judicial Notice.
           2. Complaint in the form of a conditional summary judgment document
                concerning plaintiff's tax liability.
           3. Notice to Recorder's Office referencing plaintiff's alleged property.
           4. Various documents regarding plaintiffs tax liability.
           5. Court filings referencing a case in Texas State Court.
           6. Various federal court documents in earlier cases.
           7. Mail referencing a notice of levy received by plaintiff from an IRS
                agent.
           8.   Numerous pages of copies of penal code sections.
           9.   A   petition and complaint        in a suit for 'DEPRIVATION OF
              FEDERALLY PROTECTED RIGHTS' in violation of the Texas Penal
              Code.
           10. A document titled "WHY I OWE NO TAXES."
           11. Various mailing certificates.

                                           DISCUSSION

        The court recognizes that Mr. Barnard filed his documents pro se, without the
benefit of counsel. When determining whether a complaint filed by a pro se plaintiff is
sufficient to invoke review by a court, pro se plaintiffs are entitled to liberal construction
of their pleadings. See Haines v. Kerner, 404 U.S. 519,520-21 (requiring that allegations
contained in a pro se complaint be held to "less stringent standards than formal pleadings
drafted by lawyers"), reh'q denied, 405 U.S. 948 (1972); see also Erickson v. Pardus, 551
U.S. 89, 94 (2007); Huqhes v. Rowe,449 U.S. 5,9-10 (1980); Estelle v. Gamble,429

4Plaintiff's documents were not submitted in accordance with the court's Rules, but given
plaintiffls pro se status, the undersigned ordered the submission filed.
U.S. 97, 106 (1976), reh'q denied, 429 U.S. 1066 (1977); Matthews v. United States, 750
F.3d 1320, 1322(Fed.Cir.2014); Diamond v. United States, 115 Fed. C|.516, 524,affd,
2015 WL 527500 (Fed. Cir. Feb. 10, 2015), petition for cert. filed (U.S. Mar. 23,20151.
"However, "'[t]here is no duty on the part of the trial court to create a claim which [the
plaintiffl has not spelled out in his [or her] pleading.""' Lenqen v. United States, 100 Fed.
 Ct.317,328(2011) (alterations in original) (quoting Scoqin v. United States,33 Fed. Cl.
 285,293 (1995) (quoting Clarkv. Nat'l Travelers Life lns. Co.,518 F.2d 1167, 1169 (6th
Cir. 1975))); see also Bussie v. United States, 96 Fed. Cl. 89, 94, afi'd,443 F. App'x 542
(Fed. Cir.2011); Minehan v. United States,75 Fed. C|.249,253(2007). "While a pro se
plaintiff is held to a less stringent standard than that of a plaintiff represented by an
attorney, the pro se plaintiff, nevertheless, bears the burden of establishing the Court's
jurisdiction by a preponderance of the evidence." Riles v. United States, 93 Fed. Cl. 163,
 165 (2010) (citing Huqhes v. Rowe,449 U.S. at 9 and Tavlorv. United States, 303 F.3d
1357, 1359 (Fed. Cir.) ("Plaintiff bears the burden of showing jurisdiction by               a
preponderance of the evidence."), reh'q and reh'q en banc denied (Fed. Cir. 2002)); see
also Shelkofsky v. United States, 119 Fed. Cl. 133, 139 (2014) ("[W]hile the court may
excuse ambiguities in a pro se plaintiffls complaint, the court 'does not excuse [a
complaint'sl failures."' (quoting Henke v. United States, 60 F.3d 795, 799 (Fed. Cir.
1995)); Hanis v. United States, 113 Fed. C|.290, 292 (2013) ("Although plaintiff's
pleadings are held to a less stringent standard, such leniency 'with respect to mere
formalities does not relieve the burden to meet jurisdictional requirements."' (quoting
Minehan v. United States, 75 Fed. Cl. at 253)).

       It is well established that "'subject-matter jurisdiction, because it involves a court's
power to hear a case, can never be forfeited or waived-"' Arbauqh v. Y & H Corp., 546
U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 U.S. 625, 630 (2002)).
"[F]ederal courts have an independent obligation to ensure that they do not exceed the
scope of their jurisdiction, and therefore they must raise and decide jurisdictional
questions that the parties either overlook or elect not to press." Henderson ex rel.
Henderson v. Shinseki, 131 S. Ct. 1197, 1202 (2011); see also Hertz Corp. v. Friend, 559
U.S. 77, 94 (2010) ("Courts have an independent obligation to determine whether subject-
matter jurisdiction exists, even when no party challenges it." (citing Arbauqh v. Y & H
Corp., 546 U.S. at 514)); Soecial Devices, Inc. v. OEA. Inc., 269 F.3d 1340,1342 (Fed.
Cir. 2001) ("[A] court has a duty to inquire into its jurisdiction to hear and decide a case."
(citing Johannsen v. Pav Less Druq Stores N.W.. Inc.,918 F.2d 160, 161 (Fed. Cir.
1990))); View Enq'q, Inc. v. RoboticVision Svs.. lnc., 115 F.3d 962,963 (Fed. Cir. 1997)
("[C]ourts must always look to their jurisdiction, whether the parties raise the issue or
not."). "The objection that a federal court lacks subject-matter jurisdiction . . . may be
raised by a party, or by a court on its own initiative, at any stage in the litigation, even
after trial and the entry of judgment." Arbauqh v. Y & H Corp., 546 U.S. at 506; see also
Cent. Pines Land Co., L.L.C. v. United States,697 F.3d 1360, 1364 n.1 (Fed. Clt.2012)
("An objection to a court's subject matter jurisdiction can be raised by any party or the
court at any stage of litigation, including after trial and the entry of judgment." (citing
Arbauqh v. Y & H Corp., 546 U.S. at 506)); Rick's Mushroom Serv.. lnc. v. United States,
521 F.3d 1338, 1346 (Fed. Cir. 2008) ("[A]ny party may challenge, or the court may raise
sua sponte, subject matter jurisdiction at any time." (citing Arbauqh v. Y & H Corp., 546
 U.S. at 506; Folden v. United States, 379 F.3d 1344,1354 (Fed. Cir.), reh'q and reh'q en
bancdenied (Fed. Cir.2004), cert. denied,545 U.S. 1127 (2005); and Fanninq, Phillips
& Molnarv. West, 160 F.3d 717,720 (Fed. Cir. 1998))); Pikulin v. United States,97 Fed.
 Ci.71,76, appeal dismissed,425F. App'x902 (Fed. Cir.2011). Infact, "[s]ubjectmatter
jurisdiction is an inquiry that this court must raise sua sponfe, even where . . . neither
 party has raised this issue." Metabolite Labs.. lnc. v. Lab. Corp. of Am. Holdinqs, 370
 F.3d 1354, 1369 (Fed. Cir.) (citing Textile Prods.. lnc. v. Mead Coro., 134 F.3d 1481,
 1485 (Fed. Cir.), reh'q denied and en banc suqoestion declined (Fed. Cir.), cert. denied,
 525 U.S.826 (1998)), reh'q and reh'q en bancdenied (Fed. Cir.2004), cert. qranted in
 part sub. nom Lab. Corp. of Am. Holdinqs v. Metabolite Labs.. lnc., 546 U.S. 975 (2005),
cert. dismissed as improvidentlv qranted, 548 U.S. 124 (2006).

       The Tucker Act grants jurisdiction to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States,
       or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. $ 1a91(a)(1) (2012). As interpreted bythe United States Supreme Court, the
Tucker Act waives sovereign immunity to allow jurisdiction over claims against the United
States (1) founded on an express or implied contract with the United States, (2) seeking
a refund from a prior payment made to the government, or (3) based on federal
constitutional, statutory, or regulatory law mandating compensation by the federal
government for damages sustained. See United States v. Navaio Nation, 556 U.S. 287,
289-90 (2009); United States v. Mitchell,463 U.S. 206,216 (1983); see also Greenlee
Cntv., Ariz. v. United States,487 F.3d871,875 (Fed. Cir.), reh'q and reh'q en bancdenied
(Fed. Cir.2007), cert. denied,552 U.S. 1142(2008); Palmerv. United States, 168 F.3d
1310, 1314 (Fed. Cir. 1999).

       "Not every claim invoking the Constitution, a federal statute, or a regulation is
cognizable under the Tucker Act. The claim must be one for money damages against the
United States . . . ." United States v. Mitchell, 463 U.S. at 216; Se alsg United States v.
White Mountain Apache Tribe, 537 U.S. 465, 472 (2003); Smith v. United States, 709
F.3d 1114, 1116 (Fed. Cir.), cert. denied, 134 S. Ct. 259 (2013); RadioShack Corp. v.
United States,566 F.3d 1358, 1360 (Fed. Cir.2009); Rick's Mushroom Serv.. lnc. v.
United States, 521 F.3d at 1343 ("[P]laintiff must . . . identify a substantive source of law
that creates the right to recovery of money damages against the United States."). In
Ontario Power Generation, Inc. v. United States, the United States Court of Appeals for
the Federal Circuit identified three types of monetary claims for which jurisdiction is
lodged in the United States Court of Federal Claims. The court wrote:

       The underlying monetary claims are of three types. . . . First, claims alleging
       the existence of a contract between the plaintiff and the government fall
       within the Tucker Act's waiver.         Second, the Tucker Act's waiver
       encompasses claims where "the plaintiff has paid money over to the
       Government, directly or in effect, and seeks return of all or part of that sum."
       Eastport S.S. lCorp. v. United States, 178 Ct. Cl.599,605-06,] 372F.2d
       [1002,] 1007-08 t(1967)l (describing illegal exaction claims as claims "in
       which 'the Government has the citizen's money in its pocket"' (quoting
       Clapp v. United States,127 Ct. Cl.505, 117 F. Supp. 576, 580 (1954)). . .
       . Third, the Court of Federal Claims has jurisdiction over those claims where
       "money has not been paid but the plaintiff asserts that he is nevertheless
       entitled to a payment from the treasury." Eastoort S.S., 372 F.2d at 1007.
       Claims in this third category, where no payment has been made to the
       government, either directly or in effect, require that the "particular provision
       of law relied upon grants the claimant, expressly or by implication, a right to
       be paid a certain sum." ld.; see also lUnited States v. lTestan, 424 U.S.
       1392,1 401-02 [1976] ("Where the United States is the defendant and the
       plaintiff is not suing for money improperly exacted or retained, the basis of
       the federal claim-whether it be the Constitution, a statute, or a regulation-
       does not create a cause of action for money damages unless, as the Court
       of Claims has stated, that basis 'in itself . . . can fairly be interpreted as
       mandating compensation by the Federal Government for the damage
       sustained."' (quoting Eastport S.S., 372 F.2d at 1009)). This category is
       commonly referred to as claims brought under a "money-mandating"
       statute.

Ontario Power Generation. lnc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004);
see also Twp. of Saddle Brook v. United States, 104 Fed. Cl. 101, 1OO (2012).

       To prove that a statute or regulation is money-mandating, "the statute            and
regulations must be such that they "'can fairly be interpreted as mandating compensation
by the Federal Government for the damage sustained.""' Roberts v. United States, 745
 F.3d 1158, 1162 (Fed. Cir.2014) (quoting United States v. White Mountain Apache Tribe,
537 U.S. at 472 (quoting United States v. Testan,424 U.S. at 400)); see also United
States v. Navajo Nation, 556 U.S. at 290; United States v. White Mountain Apache Tribe,
537 U.S. at 472; United States v. Mitchell, 463 U.S. at 217; Blueport Co., LLC v. United
States, 533 F.3d 1374, 1383 (Fed. Cir. 2008), cert. denied, 555 U.S. 1153 (2009). The
source of law granting monetary relief must be distinct from the Tucker Act itself. See
 United States v. Navaio Nation, 556 U.S. at 290 (The Tucker Act does not create
"substantive rights; [it is simply a] jurisdictional provision[] that operate[s] to waive
sovereign immunity for claims premised on other sources of law (e.9., statutes or
contracts)."). "'lf the statute is not money-mandating, the Court of Federal Claims lacks
jurisdiction, and the dismissal should be for lack of subject matter jurisdiction."' Jan's
 Helicopter Serv., Inc. v. Fed. Aviation Admin.,525 F.3d 1299, 1308 (Fed. Cir.2008)
(quoting Greenlee Cntv., Ariz. v. United States,487 F.3d at 876); Fisherv. United States,
402 F.3d 1167, 1173 (Fed. Cir. 2005) (The absence of a money-mandating source is
"fatal to the court's jurisdiction under the Tucker Act."); Peoples v. United States, 87 Fed.
cr. 553, 565-66 (2009).


                                              o
        When deciding a case based on a lack of subject matter jurisdiction or for failure
to state a claim, this court must assume that all undisputed facts alleged in the complaint
are true and must draw all reasonable inferences in the non-movant's favor. See Erickson
v. Pardus, 551 U.S. 89, 94 (2007) ("ln addition, when ruling on a defendant's motion to
dismiss, a judge must accept as true all of the factual allegations contained in the
complaint." (citing Bell Atl. Corp. v. Twomblv, 550 U.S. 544, 555-56 (2007) (citing
Swierkiewicz v. Sorema N. A.,534 U.S. 506,508 n.1 (2002)))); Scheuerv. Rhodes,416
U.S. 232, 236 (1974) ("Moreover, it is well established that, in passing on a motion to
dismiss, whether on the ground of lack of jurisdiction over the subject matter or for failure
to state a cause of action, the allegations of the complaint should be construed favorably
to the pleader."), abroqated on other qrounds by Harlow v. Fitzqerald, 457 U.S. 800
(1982), recoqnized by Davis v. Scherer,468 U.S. 183, 190 (1984); United Pac. Ins. Co.
v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); Samish lndian Nation v.
United States,419 F.3d 1355, 1364 (Fed. Cir.2005); Boise Cascade Corp. v. United
States,296 F.3d 1339, 1343 (Fed. Cir.), reh'o and reh'q en bancdenied (Fed. Cir.2002),
cert. denied, 538 U.S. 906 (2003).

        As noted above, plaintiffs letter/complaint is extremely difficult to follow. lt appears
plaintiff is seeking assistance from the United States to locate his inheritance, as well as
funds and property from various public and private entities, and accounts. Plaintiff,
however, has not asserted a claim for money damages against the United States. All
claims filed in the United States Court of Federal Claims must be filed against the United
States as the defendant. See Rules of the United States Court of Federal Claims (RCFC)
10(a) (2014); see also 28 U.S.C. S 1491(a); United States v. Sherwood, 312 U.S.584,
588 (1941 ) (citation omitted) ("[]f the relief sought is against others than the United States
the suit as to them must be ignored as beyond the jurisdiction of the court." (citation
omitted)); Slatterv v. United States,635 F.3d 1298, 1321 n.1 (Fed. Cir.), affd 710 F.3d
1336 (Fed. Cir.), cert. denied, 134 S. Ct. 1276 (2014); Mavv. United States,80 Fed. Cl.
at 444 ("Jurisdiction, then, is limited to suits against the United States."), atf'd, 293 F.
App'x775 (Fed. Cir.), reh'q and reh'q en banc denied (Fed. Cir. 2008); Eskridqe Research
Corp. v. United States.92 Fed. C|.88,95 (2010) (citing Howard v. United States,230 F.
App'x 975, 976 (Fed. Cir.) ("The United States is the only proper defendant before the
Court of Federal Claims."), reh'q denied (Fed. Cir. 2007)); Shalhoub v. United States, 75
Fed. Cl. 584, 585 (2007) ("When a plaintiffls complaint names private parties, or state
agencies, rather than federal agencies, this court has no jurisdiction to hear those
allegations."); Stephenson v. United States,58 Fed. Cl. 186, 190 (2003) ("[T]he onlv
proper defendant for any matter before this court is the United States, not its officers, nor
any other individual.") (emphasis in original). Neither the complaint or the March 27 ,2015
filing even list the United States as the defendant or assert any facts which allege a claim
for money damages against the United States. Accordingly, Mr. Barnard has not
demonstrated that this court has jurisdiction to consider his claims.

       This court also does not have jurisdiction to review claims that sound in tort. See
28 U.S.C. S 1a91(a) ("The United States Court of Federal Claims shall have jurisdiction
to render judgment upon any claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort."); see also Keene Corp. v. United
States, 508 U.S. 200, 214 (1993)i Rick's Mushroom Serv.. lnc. v. United States,521 F.3d
at 1343; Alves v. United States, 133 F.3d 1454, 1459 (Fed. Cir. 1998); Brown v. United
States, 105 F.3d 621, 623 (Fed. Cir.), reh'q denied (Fed. Cir. 1997); Golden Pac. Bancorp
v. United States, 15 F.3d 1066, 1070 n.8 (Fed. Cir.), reh'o denied, en banc suqqestion
declined (Fed. Cir.), cert. denied,513 U.S.961 (1994); Hampel v. United States,97 Fed.
Cl. 235, 238, aff'd,429 F. App'x 995 (Fed. Cir.2Q11), cert. denied, 132 S. Ct. 1105 (2012);
Woodson v. United States, 89 Fed. Cl. 640, 650 (2009); McCullouoh v. United States, 76
Fed. Cl. 1,3 (2006), appeal dismissed,236 F. App'x615 (Fed. Cir.), reh'o denied (Fed.
Cir.), cert. denied, 552 U.S. 1050 (2007); Aqee v. United States,72 Fed. CL284,290
(2006); Zhenqxino v. United States,7l Fed.Cl.732,739, aff'd,204 F. App'x 885 (Fed.
Cir.), reh'q denied (Fed. Cir. 2006). Therefore, plaintiffs request that the court order "all
lifeless entities, and men" to cease disturbing his peace, and trespass against "this
Superior Sovereign," even if comprehensible, would not be within the jurisdiction of this
coun.

       Although also not in his letter/complaint, plaintiff alleges in his AFFIDAVIT
 NOUICOR, and several of the other documents submitted, that he wants any "potentially
criminal actions of any peace officers, government principals or agents or justice system
participants" addressed. To the extent that plaintiff is alleging criminal conduct as the
basis for his claims, this court also lacks jurisdiction to adjudicate those claims. See
Joshua v. United States,17 F.3d 378, 379 (Fed. Cir. '1994); see also Cooperv. United
States, 104 Fed. Cl. 306, 312 (2012) (holding that "this court does not have jurisdiction
over his claims because the court may review neither criminal matters, nor the decisions
of district courts.") (internal citations omitted); Mendes v. United States, 88 Fed. Cl. 759,
762 (2009), appeal dismissed ,375 F. App'x 4 (Fed. Cir. 2009); Hufford v. United States,
87 Fed. Cl. 696, 702 (2009) (holding that the United States Court of Federal Claims lacked
jurisdiction over claims arising from the violation of a criminal statute); Matthews v. United
States, 72 Fed. Cl. 274,282 (finding that the court lacked jurisdiction to consider plaintiff's
criminal claims), recons. denied,73 Fed. Cl. 524 (2006); McCullouqh v. United States,76
 Fed. Cl. 1, 4 (2006) (finding that the court lacked jurisdiction to consider plaintiff's criminal
claims), appeal dismissed , 236 F. App'x 615 (Fed. Cir.), reh'q denied (Fed. Cir.), cert.
denied, 552 U.S. 1050 (2007).

       Along with his pro se complaint, plaintiff submitted a March 13,2015 "Application
to Proceed ln Forma Pauperis," asserting that he is unable to pay the required filing fees,
and requesting waiver of court costs and fees. His Application indicates that he is
unemployed, and that his last date of employment was January 22,2008, a position for
which he was receiving $476.00 per month. He also indicates that his only other source
of income in the past twelve months was Social Security, under which he earned
$10,393.80. In his Application, plaintiff asserts that he does not own any real estate,
stocks, bonds, notes, automobiles or other valuable property, but that he has $1,366.65
in cash, or in a bank account. In order to provide access to this court to those who cannot
pay the filing fees mandated by RCFC 77.'l(c) (2014), the statute at 28 U.S.C. $ 1915
(2012) permits a court to allow plaintiffs to file a complaint without payment of fees or
security, under specific circumstances. The standard in 28 U.S.C. $ 1915(a)(1) for in
forma pauperis eligibility is "unable to pay such fees or give security therefor."
Determination of what constitutes "unable to pay" or unable to "give security therefor,"
and, therefore, whether to allow a plaintiff to proceed in forma pauperis is left to the
discretion of the presiding judge, based on the information submitted by the plaintiff or
plaintiffs. See, e.q., Rowland v. Cal. Men's Colonv, Unit ll Men's Advisory Council, 506
U.S. 194, 217-18 (1993); Roberson v. United States, 115 Fed. Ci'234,239 (2014);
Fuentes v. United States, 100 Fed. Cl. 85, 92 (2011). In Fiebelkorn v. United States, the
United States Court of Federal Claims indicated:

      [T]he threshold for a motion to proceed in forma pauperis is not high: The
      statute requires that the applicant be "unable to pay such fees." 28 U.S.C.
      $ 1 915(a)(1). To be "unable to pay such fees" means that paying such fees
      would constitute a serious hardship on the plaintiff, not that such payment
      would render olaintiff destitute.

Fiebelkorn v. United States,77 Fed. C|.59,62 (2007); see also Brown v. United States,
76 Fed. Cl.762,763 (2007). Even if Mr. Barnard's income level qualifies him for in forma
pauperis status, however, as discussed above, his complaint is being dismissed for lack
of jurisdiction.

                                    CONCLUSION

       For the foregoing reasons, plaintiff's complaint is DISMISSED. The Clerk of the
Court shall enter JUDGMENT consistent with this Order.


      IT IS SO ORDERED,



                                                                Judge